DETAILED ACTION
1.	This office action is in response to communication filed on 07/28/2021. Claims 1, and 12 have been amended. Claims 1-25 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but they are not persuasive.
With respect to claims 1 and 12, applicant's argued “the cited references fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the pipe clamp of Kolokotronis such that the jagged teeth are formed of a non-metallic material based on the teachings of Ishikawa. Moreover, the cited references certainly do not provide any teaching or suggestion to replace metal-to-metal contacts for the purpose of reducing unwanted PIM near a respective antenna. Applicant submits that the use of a saw-toothed surface, which requires a very specific configuration, for the purpose of deflecting electromagnetic radiation in no manner suggests that gripping teeth of a structural clamp be modified to a non—metallic” Examiner respectful disagrees from the following: 
Fig. 7 of Kolokotronis discloses a mounting structure (5) of an antenna (206) a plurality of jagged teeth (jagged teeth of 118 and 120) formed of a material (material of 118 and 120) and configured to grip the mounting structure (102) therebetween.
Fig. 2 of Ishikawa et al. discloses a mounting structure (5) of an antenna (30) comprising: mounting conductive plate (5) includes a plurality of jagged teeth (34a, 34b) formed of non-metallic material (Col. 4 lines 7-10).
Kolokotronis and Ishikawa et al. are common subject matter of jagged teeth of an antenna; therefore it would have been obvious before the effective filing date of claimed invention to one high radiation efficiency in a wide band (Col. 3 line 66 to  Col. 4 line 2 of Ishikawa et al.). 
For at least the foregoing reasons, Kolokotronis combined with Ishikawa et al. established a prima facie case of obviousness with respect to independent Claims 1 and 12, and the claims that depend thereon. Accordingly, the rejection of Claims 1-3, 5, 7-10 and 12-17 under 35 U.S.C. § 103 are sustain.

With respect to claims 4 and 6, applicant argued ”Claims 4 and 6 depend directly from independent Claim 1 and are therefore patentable for at least the reason that they depend from a base claim believed to be in condition for allowance. As shown above, Kolokotronis and Ishikawa fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the cited references to produce the claimed invention. Owen is directed to a clamp for securing radiating elements of a reflector of a base station antenna. See, e.g., Owen, at paragraph [0002]. Owen is cited solely for teaching glass fiber in the resin of the clamp. Office Action, at page 7 (citing to Owen, at paragraph [0030]). Owen fails to teach or suggest the clamp having the hybrid design of the claimed invention. Accordingly, Applicant submits that Owen fails to correct the deficiencies of Kolokotronis and Ishikawa”. Examiner respectful disagrees from the following: 
Kolokotronis modified by Ishikawa applied to claim 1 above, provided the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the cited references to produce the claimed 1 invention; and Owen is cited solely for teaching glass fiber in the resin of the clamp. Accordingly Owen correct the deficiencies of Kolokotronis combined with Ishikawa as applied to claim 1 above”. 


With respect to claim 11, applicant argued “Claims 11 and 20 depend indirectly from independent Claim 1 and directly from independent Claim 15, respectfully, and are therefore patentable for at least the reason that they depend from a base claim believed to be in condition for allowance. As shown above, Kolokotronis and Ishikawa fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the cited references to produce the claimed Page 13 of 14invention. Stanley is directed to methods and systems for mounting objects to polymeric membranes. Applicant submits that Stanley fails to correct the deficiencies of Kolokotronis and Ishikawa”. Examiner respectful disagrees from the following: 
Kolokotronis modified by Ishikawa applied to claim 1 above provided the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the cited references to produce the claimed Page 13 of 14invention. Stanley is directed to methods and systems for mounting objects to polymeric membranes. Therefore Stanley correcst the deficiencies of Kolokotronis and Ishikawa.
For at least the foregoing reasons, the previous Office Action established a prima facie case of obviousness with respect to Claims 11 and 20. Accordingly, rejection of Claims 11 and 20 under 35 U.S.C. § 103 are sustain 

  With respect to claims 13 and 14, applicant argued” Page 13 of 14Kolokotronis and Ishikawa fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify  "made of non-metallic material." This statement alone fails to provide any teaching or suggestion Page 14 of 14to one of ordinary skill in the art of encapsulating the housing and/or mounting bracket with a non-conductive material as claimed”. Examiner respectful disagrees from the following:
Kolokotronis and Ishikawa provided the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the cited references to produce the claimed 1 invention. And Gold to correct the deficiencies of Kolokotronis and Ishikawa. 
Fig. 1 of Gold discloses a mounting structure (14) of an antenna (12) comprising: method for reducing external passive intermodulation (paragraph 0015 Gold discloses “mounting bracket are made of non-metallic material.  Metallic material may interfere with the accuracy of the compass”) from an antenna mount kit (16), the method comprising: providing the antenna mount kit (16); and encapsulating the antenna mount kit (16) with a non-conductive material (paragraph 0015), thereby reducing the external passive intermodulation of the antenna mount kit (paragraph 0015 of Gold discloses “mounting bracket are made of non-metallic material.  Metallic material may interfere with the accuracy of the compass”); and Gold further discloses wherein the encapsulation step (paragraph 0015 discloses “mounting bracket are made of non-metallic material) formed by non-conductive material (paragraph 0015 discloses mounting bracket are made of non-metallic material) is performed by cladding, deposition or painting; since the mounting antenna structured “16” is formed by non-metallic material; therefore the bracket must be coated with non-metallic).  
For at least the foregoing reasons, the previous Office Action established a prima facie case of obviousness with respect to Claims 13 and 14. Accordingly, the rejection of Claims 13 and 14 under 35 U.S.C. § 103 are sustain. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3, 5, 7, 8, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis Pub. No. 2015/0144758 in view of Ishikawa et al. U.S. patent No. 6,239,757.
Regarding claim 1. Fig. 7 of Kolokotronis  discloses  an antenna mount kit, comprising: an antenna mount(106); and a pipe (102) clamp ( 118, 120) coupled to the antenna mount (128), the pipe clamp (118, 120) comprising: a front shell half  (118) and a rear shell half (120), each formed of a metallic material, the front shell half (118)  and the rear shall half(120)  having a front shell half inner surface (inner surface of 118) and a rear shell half inner surface (inner surface of 120) configured to cooperate with each other  (118 cooperated with 120) such that the mounting structure (106) can be secured within the pipe clamp (118, 102), wherein the front shell half inner surface (inner surface of 118) and the rear shell half inner surface (inner surface of 120) each comprise a plurality of jagged teeth (jagged teeth of 118 and 120) formed of a material (material of 118 and 120)  and configured to grip (griping jagged teeth of 118 and 120 to mounting structure 102)  the mounting structure (102) therebetween; at least two front shell bolt apertures (bolt apertures of 118) through the front shell half (118) and at least two rear shell half bolt apertures (bolt apertures of 120) of through the rear shell half (120), wherein the front shell half bolt apertures (bolt apertures of 118) align with the rear shell half bolt apertures (bolt apertures of 120) when securing the mounting structure (106) within the pipe clamp 
However Kolokotronis does not discloses the plurality of jagged teeth (jagged teeth of 118 and 120) formed of non-metallic material.
Fig. 2 of Ishikawa et al. discloses a mounting structure (5) of an antenna (30) comprising: mounting conductive plate (5) includes a plurality of jagged teeth (34a, 34b) formed of non-metallic material (Col. 4 lines 7-10).
  Kolokotronis and Ishikawa et al.  are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the non-metallic mounting of Ishikawa et al. into mounting of Kolokotronis for the purpose of improving the impedance matching of the antenna section; consequently, the antenna s obtains a high radiation efficiency in a wide band (Col. 3 line 66 to  Col. 4 line 2 of Ishikawa et al.). 

Regarding claim 2. Kolokotronis combined with Ishikawa et al.   as applied to claim 1 above, Fig. 16c of Kololotronis further discloses wherein the antenna mount (Fig. 16c) comprises: a first mounting bracket (3046) configured to be mounted to the pipe clamp (pipe claim of Fig. 16c)  a second mounting bracket (3070) configured to be mounted to an antenna (3018)  and pivotally  (see Fig. 17) coupled to the first mounting bracket (3046) at a pivot (3076), wherein the pivot  (3076) comprises equally spaced apart phase holes (3074 in Fig. 17) configured to receive an adjustment bolt (1000).  
Regarding claim 3. Kolokotronis combined with Ishikawa et al.   as applied to claim 2 above, Fig. 17 of Kololotronis further discloses wherein the spacing between each phase hole is equivalent to about a 1 degree to about a 1.5 degree adjustment (3050) in the angle of tilt of the antenna (3018 in Fig. 16c).  


it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to have threaded bolts, the plurality of washers, and/or the plurality of nuts of Kolokotronis are formed of a non-metallic material since it has been held to be within the general skill of an ordinary skill in the art to select a known material of on the basis of its suitability of the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.( selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)). 

Regarding claim 7. Kolokotronis combined with Ishikawa et al. as applied to claim 2 above, Kololotronis further discloses, wherein the mounting structure (Fig. 7) is a telecommunications tower (Fig. 1).  
Regarding claim 8. Kolokotronis combined with Ishikawa et al. as applied to claim 1 above, Fig. 16c of Kolokotronis further discloses wherein the pipe clamp (clamp in Fig. 16c) further comprises at least two isolation fasteners (isolation nuts inside the clamp in Fig. 16c), each isolation fastener (isolation nuts inside the clamp in Fig. 16c) having an annular portion (annular portion of isolation nuts inside the clamp in Fig. 16c) and a retention portion (retention portion isolation nuts inside the clamp in Fig. 16c).  
Regarding claim 9, Kolokotronis combined with Ishikawa et al. as applied to claim 8 above, Fig. 16c of Kolokotronis further discloses wherein the annular portion of each isolation fastener  (annular portion of isolation nuts inside the clamp in Fig. 16c)  is configured to be received by a respective rear shell half bolt aperture (rear shell half bolt aperture of clamp)  and each of the at least two threaded 
Regarding claim 10. Kolokotronis combined with Ishikawa et al. as applied to claim 8 above, Fig. 16c of Kolokotronis further discloses: wherein the retention portion (retention portion isolation nuts inside the clamp in Fig. 16c) comprises a securing member (securing member isolation nuts inside the clamp in Fig. 16c) configured to engage the isolation fastener (isolation nuts inside the clamp in Fig. 16c) to the pipe clamp (pipe clamp in Fig. 16c).  
Regarding claim 12, Fig. 7 of Kolokotronis discloses an antenna mount kit (106), comprising: a pipe (120) clamp (118, 120), the pipe clamp comprising: a front shell half (118) and a rear shell half (120), the front shell half (118), each formed of a metallic material (118, 120 formed by metal)  and the rear shall half (120) having a front shell half inner surface  (inner surface of 118) and a rear shell half inner surface (inner surface of 120) configured to cooperate with each other (cooperation of 118 and 120)  such that the mounting structure (106) can be secured within the pipe clamp (102, 118, 120), wherein the front shell half inner surface (inner surface of 118) and the rear shell half inner surface (inner surface of 120) each comprise a plurality of jagged teeth (jagged teeth of 118, 120) formed of a material (material of 118 and 120) and configured to grip (griping jagged teeth of 118 and 120 to mounting structure 102)  the mounting structure (102) therebetween;  15Attorney Docket No. 9833-1629at least two front shell bolt apertures (bolt apertures of 118) through the front shell half (118) and at least two rear shell half bolt apertures (apertures of 120) through the rear shell half (120), wherein the front shell half bolt apertures (apertures of 118) align with the rear shell half bolt apertures  (apertures of 120) when securing the mounting structure within the pipe clamp (118, 120); at least two threaded bolts (bolts of 118 and 120); a plurality of washers (washers of 122, 124); and a plurality of nuts (nuts of 122, 124); and an antenna mount (see Fig. 16c) , the antenna mount (Fig. 16c) comprising: a first mounting bracket (3046 in Fig. 
However Kolokotronis does not discloses the plurality of jagged teeth (jagged teeth of 118 and 120) formed of non-metallic material.
Fig. 2 of Ishikawa et al. discloses a mounting structure (5) of an antenna (30) comprising: mounting conductive plate (5) includes a plurality of jagged teeth (34a, 34b) formed of non-metallic material (Col. 4 lines 7-10).
  Kolokotronis and Ishikawa et al.  are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the non-metallic mounting of Ishikawa et al. into mounting of Kolokotronis for the purpose of improving the impedance matching of the antenna section; consequently, the antenna s obtains a high radiation efficiency in a wide band (Col. 3 line 66 to  Col. 4 line 2 of Ishikawa et al.). 

5.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis Pub. No. combined with Ishikawa et al.  as applied to claim 1 above, in further view of Owen et al. Pub. No. 2017/0062901.
	Regarding claim 4, Kolokotronis combined with Ishikawa et al. as applied to claim 1 above discloses wherein the non-metallic material forming the plurality of jagged teeth (as applied to claim 1 
	Fig. 2 of Owen et al. discloses an antenna mount kit 207 formed by glass fiber material (paragraph 0030).
  Kolokotronis /Ishikawa et al.   and Owen are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the fiber glass mounting of Owen into mounting of Kolokotronis /Ishikawa et al.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the non-metallic material of Kolokotronis /Ishikawa et al. as applied to claim 1 above formed by fiber glass material, since it has been held to be within the general sill of a worker in the art to select a known material on basis of its suitable for the intended of use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

  	Regarding claim 6, Kolokotronis combined with Ishikawa et al.   as applied to claim 1 above does not discloses wherein the antenna mount kit is formed from fiber glass or glass reinforced resin.  
	Fig. 2 of Owen et al. discloses an antenna mount kit 207 formed by glass fiber material (paragraph 0030).
  Kolokotronis /Ishikawa et al.   and Owen are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the fiber glass mounting of Owen into mounting of Kolokotronis /Ishikawa et al.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the non-metallic material of Kolokotronis /Ishikawa et al. as applied to claim 1 above formed by fiber glass material, since it has been  In re Leshin, 125 USPQ 416 

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis Pub. No. combined with Ishikawa et al. as applied to claim 8 above, in further view of Stantley Pub. No. 2012/0138208.
Regarding claim 11, Kolokotronis combined with Ishikawa et al. as applied to claim 8 above do not disclose wherein the at least two isolation fasteners (isolation nuts inside the clamp in Fig. 16c) are formed of a polymeric material. 
	Fig. 9 of Stanley discloses two isolation (510, 500) fasteners (570, 572) are formed of a polymeric material (paragraphed 0080-0083).
  Kolokotronis /Ishikawa et al. and Stantley are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the fiber glass mounting of Stantley into mounting of Kolokotronis /Ishikawa et al.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the isolation fastener of Kolokotronis /Ishikawa et al. as formed by Polymeric material as suggested by Stanley, since it has been held to be within the general skill of a worker in the art to select a known material on basis of its suitable for the intended of use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 


7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis Pub. No. combined with Ishikawa et al. as applied to claim 1 above, in further view of Gold Pub. No. 2007/0052606.

Fig. 1 of Gold discloses a mounting structure (14) of an antenna (12) comprising: method for reducing external passive intermodulation (paragraph 0015 Gold discloses “mounting bracket are made of non-metallic material.  Metallic material may interfere with the accuracy of the compass”) from an antenna mount kit (16), the method comprising: providing the antenna mount kit (16); and encapsulating the antenna mount kit (16) with a non-conductive material (paragraph 0015), thereby reducing the external passive intermodulation of the antenna mount kit paragraph 0015 Gold discloses “mounting bracket are made of non-metallic material.  Metallic material may interfere with the accuracy of the compass”). 
  Kolokotronis/Ishikawa et al.  and Gold are common subject matter of mounting antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the non-metallic mounting of Gold into mounting of Kolokotronis for the purpose of preventing interference of metallic (paragraph 0015 Gold discloses “mounting bracket are made of non-metallic material.  Metallic material may interfere with the accuracy of the compass”).



 Regarding claim 14, incorporated into Kolotronis/ Ishikawa et al.  as applied to claim 13 above, Fig. 1 of Gold further discloses wherein the encapsulation step (paragraph 0015 discloses “mounting bracket are made of non-metallic material) formed by non-conductive material (paragraph 0015 discloses mounting bracket are made of non-metallic material) is performed by cladding, deposition or  coated with non-metallic).  

Allowable Subject Matter
8.	Claim 15-25 are allowed.
With respect to claim 15, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: at least two isolation fasteners, each isolation fastener having an annular portion and a retention portion, wherein at least a portion of the annular portion of the isolation fasteners is configured to be received by and extend into a respective front and/or rear shell half bolt aperture
With respect to claim 21, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: least two isolation fasteners, each isolation fastener having an annular portion and a retention portion, wherein at least a portion of the annular portion of the isolation fasteners is configured to be received by and extend into a respective front and/or rear shell half bolt aperture

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/12/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845